Citation Nr: 0809072	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  97-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for migraine headaches.

(The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD); and memory loss and 
fatigue, both claimed as due to undiagnosed illness, are the 
subjects of a separate decision, with the same docket 
number).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse





ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1984 to June 
1991.  He was born in 1963.

This appeal to the Board of Veterans Appeals (Board) was 
initially brought from an April 1996 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

Service connection is also in effect for status post 
arthroscopic partial medial meniscectomy, left knee, with 
pain, rated as 10 percent disabling; and patellofemoral 
syndrome with cruciate laxity, right knee, with pain, rated 
as 10 percent disabling.

In a decision by the Board in December 2005, service 
connection was granted for sinusitis and allergic rhinitis; 
and denied for PTSD, and a variety of disabilities claimed as 
a result of undiagnosed illness (e.g., memory loss, chronic 
fatigue, a thyroid disorder, muscles aches, a skin disorder).  
The VARO effectuated the Board's grant relating to sinusitis 
and allergic rhinitis in January 2006 and assigned a 
noncompensable evaluation.  (The veteran subsequently 
appealed some of those issues to the U.S. Court of Appeals 
for Veterans Claims (Court); that is addressed in a separate 
decision.)

In the December 2005 decision, the Board also remanded the 
issue of entitlement to service connection for headaches, 
including claimed as due to undiagnosed illness.  That issue 
has now been returned for further appellate review.  It is 
noted that the veteran's representative for this issue is 
different from the representive before the Court.

In October 2007, the veteran's representative on this issue 
provided a written informal hearing brief on this issue, 
which is in the file.


FINDING OF FACT

A reasonable doubt has been raised as to whether the veteran 
has migraine headaches which began immediately after his 
return from the Gulf War and can thus be reasonably presumed 
to be of service origin.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, migraine 
headaches may be presumed to be related to service in the 
Persian Gulf theater of operations.  38 U.S.C.A. §§ 1101, 
1110, 1112. 1131, 1117, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).  Given the grant herein, 
additional discussion of these procedures is unnecessary

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303(a), 3.304 (2007).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Certain chronic diseases, including neurological disability 
to include migraines, may be presumed to have been incurred 
during service if the chronic disorder becomes disabling to a 
compensable degree within one year after the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than September 30, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.


Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the VA 
Schedule for Rating Disabilities for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws of the United States.  38 C.F.R. § 
3.317(a)(2-6) (2007).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

A review of the record indicates that the veteran did 
complain of headaches on one occasion in service.  Service 
connection is in effect for sinusitis/allergic rhinitis which 
may, on occasion, be symptomatically manifested in headaches.

The veteran's post-service records note that he has been 
diagnosed with migraine headaches. 

At the time of the prior Board consideration, since there was 
then no opinion as to whether the veteran's currently 
diagnosed migraine headaches were related to service, or 
whether he has an undiagnosed illness manifested by 
headaches, the Board remanded the case for an additional 
neurological examination.  The examiner was to determine 
whether he suffers from headaches and/or migraines; and if 
so, whether it is at least as likely as not (i.e., to a 
degree of probability of 50 percent or more) that any 
diagnosed headache disorder is related to the one complaint 
of headaches in service.  In the alternative, or if he has 
headaches of more than one etiology, the examiner was to also 
render an opinion as to whether it is at least as likely as 
not that the veteran suffers from an undiagnosed illness 
manifested by complaints of headaches.

The veteran underwent a special VA examination in March 2006, 
the comprehensive report of which is of record.  The examiner 
reviewed the evidentiary file in association with the 
examination.  The veteran reported that after his Persian 
Gulf service he developed several symptoms, including 
headaches.  He gave a history of headaches as a teenager, 
associated with other illness, which he said had responded to 
aspirin.  He said that as time progressed the headaches 
stayed about the same, meaning that they responded to 
aspirin, were infrequent, and were generally associated with 
other illnesses.  He said that, during his active duty tour, 
the headaches were about the same as they had been as a 
teenager and in his early adult years.  

However, the veteran reported that his first different, more 
severe headaches had occurred about 1-3 months after 
discharge, lasted several hours, were located on the top of 
his head, and were pounding in nature.  He could only lie 
down to relieve the pain and discomfort.  Medications did not 
help.  The headaches had persisted since then without change.  
Laying down helped to relieve the headaches but nothing else 
seemed to work including medications and extensive workups by 
neurologists.  The headaches would last 3-4 hours and came 
without warning.  He had mild nausea and some blurring of 
vision, but no vomiting.  

He said he had no paresthesias, had a mildly unbalanced 
sensation, and was bothered by light.  He did not know 
whether sounds made them worse.  He had no osmophobia, 
fortification spectra, no phosphenes or scintillating 
scotoma, and no difficulty with speech or focal weakness.  He 
had these headaches 1-2 times a week.  Other headaches would 
be interspersed with the severe ones, but they were of the 
aspirin responsive variety and usually associated with other 
illness.  He mentioned his chronic sinusitis.  The examiner 
felt that was experiencing intermittent migraine headaches 
without aura which began 1-3 months after discharge and his 
return from the Gulf War.  The examiner opined that the 
headaches were less likely than not to be related to the one 
complaint of headache he had in service. 

In addressing the veteran's claim, it must be noted that he 
definitely had some manner of headaches prior to service, and 
he continues to have these from time to time.  He has not 
asserted to the contrary.

However, these pre-and post-service headaches appear to have 
been unlike those of a more severe and somewhat different 
nature which he now experiences on occasion, and for which he 
seeks service connection.  These later headaches have been 
diagnosed as migraines, reflecting that difference in 
symptomatology.  It is also noted that the definitive 
diagnosis of migraines introduced organic neurological 
findings into the analysis, and thus eliminated the potential 
for associating the headaches with "undiagnosed illness".  
And finally, it is noted that the veteran also has service 
connection for sinusitis and allergic rhinitis, both of which 
may, on occasion, be manifested symptomatically with 
headaches.  Again, he has been quite candid about this.

However, that all said, neurological evaluators, including on 
the recent special VA examination requested by the Board, 
have concluded that soon after his return from the Gulf War, 
in fact, in as little as a month (and as long as three 
months), he developed classic chronic migraines, well within 
the presumptive period for such neurological disabilities.  
These headaches are somewhat intransigent, unrelieved by 
medications, and associated with light reaction, mild nausea, 
and other symptoms which are distinctively migraine in 
nature, and fall beyond the spectrum of the milder headaches 
he candidly acknowledges he had before and since service, or 
even those associated with sinusitis and allergic rhinitis.

Although the evidence is not unequivocal in this case, the 
Board believes that a reasonable doubt is raised, which must 
be resolved in his favor.  Accordingly, we conclude that 
service connection is warranted for migraine headaches, as 
being presumed to be the result of service.  


ORDER

Service connection for migraine headaches is granted.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


